               Case 2:19-cv-01911-MJP Document 29-1 Filed 11/05/20 Page 1 of 2




 1                                            THE HONORABLE MARSHA J. PECHMAN
 2

 3

 4

 5

 6

 7                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8                                    AT SEATTLE
 9
      THE POKÉMON COMPANY                      No. 19-cv-1911MJP
10    INTERNATIONAL, INC., a Delaware
      corporation,                             [PROPOSED] ORDER GRANTING
11                                             PLAINTIFF’S MOTION FOR LEAVE TO
                          Plaintiff,           FILE SECOND AMENDED COMPLAINT
12
               v.
13
      BRYAN GARCIA CRUZ, an individual,
14
                          Defendant.
15

16

17

18

19

20

21

22

23

24

25

26

      [PROPOSED] ORDER
      (No. 2:19-cv-1911MJP) – 1

     150032311.2
               Case 2:19-cv-01911-MJP Document 29-1 Filed 11/05/20 Page 2 of 2




 1                                        [PROPOSED] ORDER
 2            Before the Court is Plaintiff The Pokémon Company International, Inc.’s Motion for
 3   Leave to File Second Amended Complaint. Having considered the motion, all relevant
 4   pleadings, and the papers filed in support of and in opposition to the motion, if any, this Court
 5   GRANTS the Motion.
 6            IT IS SO ORDERED.
 7            Dated this ___ day of November, 2020.
 8

 9

10                                                         The Honorable Marsha J. Pechman
                                                           United States District Judge
11
     Presented by,
12
     s/ Holly M. Simpkins
13   Holly M. Simpkins, WSBA No. 33297
     Lauren W. Staniar, WSBA No. 48741
14   Jacob P. Dini, WSBA No. 54115
     Perkins Coie LLP
15   1201 Third Avenue, Suite 4900
     Seattle, WA 98101-3099
16   Telephone: 206.359.8000
     Facsimile: 206.359.9000
17   E-mail: hsimpkins@perkinscoie.com
     E-mail: lstaniar@perkinscoie.com
18   E-mail: jdini@perkinscoie.com

19   Attorneys for Plaintiff
     The Pokémon Company International, Inc.
20

21

22

23

24

25

26

      [PROPOSED] ORDER
      (No. 2:19-cv-1911MJP) – 2

     150032311.2
